DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species porous metal oxide spheres and UV reflectance (claims 1-8, 10, 11, 13, 14, 16, 17, 19, and 20) in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to the examiner.  This is not found persuasive because the product of Group I is distinct from the process of Group II because they have acquired separate status in the art in view of their different classification.  And the species of porous metal oxide spheres and UV reflectance are unobvious variants from polymer spheres and IR reflectance, respectively.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 12, 15, 18, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

With respect to claim 20, it is rejected for failing to cure the deficiency of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 5,342,876).
With respect to claims 1, 4, 10, 11, 13, and 16, Abe discloses porous and spherical silica particles having excellent dispersibility in resins and use in paint (abstract), e.g., a spherical particle having apparent specific gravity of 0.26 and pore volume of 0.95 ml/g (which provides for porosity of 0.25), average grain size of 3.17 μm and SiO2 content of 93.7 wt % (cols. 17-18, Table 1, Example 1).  In Application Example 6, a coating is prepared comprising the silica of Example 1 and formed into a film having reflective properties (col. 32, lines 49-57).  Abe discloses that the porous spherical silica is used in ethylene vinyl acetate copolymers (col. 15, lines 14-15), inter alia.
Abe fails to disclose the UV reflectance of the dried coating composition.
Even so, Abe discloses porous spherical particles that meet the claimed that meet the claimed requirements and also teaches that a film formed from a coating composition comprising the porous spherical particles has reflective properties, it would have been obvious to one of ordinary skill in the art to expect that the Abe reflect at least a portion of UV light, including at least 20%.

With respect to claim 3, in Application Example 5, an aqueous coating is prepared (col. 31, lines 64-68).  Therefore, the porous spherical silica particles are suitable for use in an aqueous composition, and it would have been obvious to one of ordinary skill in the art to prepare an aqueous coating composition comprising porous spherical silica particles as claimed.
With respect to claims 5 and 19, Abe discloses that the porous spherical silica has apparent specific gravity (density) of 0.05-0.5 g/mol (abstract) and a pore volume of 0.3-1.0 cm3/g (col. 7, lines 1-9), which provides for a range of porosity of 0.015-0.5 which overlaps with claimed range of 0.40-0.65.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a porous spherical silica having a porosity of up to 0.50.
With respect to claim 6, Abe discloses a range of maximum pore radii of 10-100 Å (col. 7, lines 4-7), however, fails to disclose that the pore size distribution is bimodal or multimodal.
Even so, given the range taught by Abe and further given that Abe does not disclose that the pore sizes are uniform, it would have been obvious to one of ordinary skill in the art to prepare a porous spherical silica which has a distribution of pore sizes, including those that are bi- or multi-modal—absent a showing of unexpected or surprising results.

With respect to claim 20, Abe fails to disclose the light scattering coefficient or absorption coefficient of a coating having thickness of 75 μm made from the coating, however, Abe discloses porous spherical particles that meet the claimed that meet the claimed requirements and also teaches that a film formed from a coating composition comprising the porous spherical particles has reflective properties
Therefore, it would have been obvious to one of ordinary skill in the art to expect that the claimed properties of light scattering coefficient and absorption coefficient.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 5,342,876) in view of Antonelli (US 4,591,533).
The discussion with respect to Abe in paragraph 4 above is incorporated here by reference.
Abe fails to disclose adding one or more UV absorbers to the paint composition.
Antonelli discloses acrylic coating compositions (abstract) and teaches that weatherability is improved by adding UV stabilizers which includes hydroxydodecylbenzophenone (i.e., hydroxy-benzophenone), 2-(2’hydroxyphenyl)benzotriazole, inter alia (col. 4, lines 3-32).
Given that both Abe and Antonelli are drawn to acrylic coating compositions and further given that Antonelli discloses suitable additives include UV stabilizers like claimed, it would have been obvious to one of ordinary skill in the art to utilize the UV absorbers of Antonelli in the composition taught by Abe.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Claims 1, 2, 4-8, 11, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otoma (JP 01-139656, machine translation) in view of Abe (US 5,342,876).
With respect to claim 1, 4, 5, 7, 8, 11, and 13, Otomo discloses a coating film composition comprising spherical particles which are preferably derived from silica or alumina having particle diameter of 0.1-50 μm, pore diameter of 1-500 nm, and a pore volume of 0.05-3 cc/g (abstract), e.g., spherical porous silica particles having average particle size of 3 μm, average pore diameter 80 nm, and pore volume 1.1 cc/g (page 3, lines 23-25).  
Otomo fails to disclose the average porosity of the particles.
Even so, it is the examiner’s position that Otoma suggests the claimed average porosity given that the particles have particle diameter and pore diameter as claimed and the porosity is directly related to these parameters.  Evidence to support this position is found in Abe which shows that a spherical porous silica having similar particle diameter and pore volume (e.g., see Examples in Tables 1-3) which all have an apparent specific gravity of about 0.3 g/mL which when calculated with Otomo’s pore volume of 1.3 cc/g provides for approximated porosity of about 0.015-0.9.
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composition comprising a spherical porous silica having claimed porosity of 0.10-0.90.
Otomo fails to disclose the UV reflectance of a dried coating derived from the coating composition, however, it is the examiner’s position that such a property is dependent on the spherical porous silica used.  Because Otomo in view of support by Abe discloses the claimed spherical porous silica, it would have been obvious to one of ordinary skill in the art obtain a dried coating film exhibiting claimed UV reflectance.
With respect to claims 2, 16, and 19, Otomo exemplifies a composition comprising acrylic resin (page 3, lines 25-26).


Even so, given the range taught by Otomo and further given that Otomo does not disclose that the pore sizes are uniform, it would have been obvious to one of ordinary skill in the art to prepare a porous spherical silica which has a distribution of pore sizes, including those that are bi- or multi-modal—absent a showing of unexpected or surprising results.
With respect to claim 10, Otomo discloses preparing porous spherical silica from a silicate sol (page 3, lines 13-23).
Accounting for some impurities and unwashed material, it would have been obvious to one of ordinary skill in the art to obtain a purity of only up to 99.9 wt % silica (metal oxide).
With respect to claim 14, the claimed contrast ratio would have been expected given that the spherical porous silica determines the contrast ratio.  A material and its properties is inseparable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

Claims 1-8, 10, 11, 13, 14, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-13, and 16-19 of copending Application No. 16/817,179 (published as US 2020/0291250). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘179 claims a coating composition and film thereof comprising a polymer binder and porous metal oxide spheres having an average porosity of 0.10 to 0.90 and an average particle diameter of 1-10 microns.  While US appl ‘179 does not disclose the UV reflectance of a coating formed from the coating composition, such is considered to be inherent from the coating composition given that a material and its properties are inseparable.  Alternatively, it would have been obvious to one of ordinary skill in the art to expect the claimed properties given that the coating composition of US appl ‘179 anticipates the claimed combination of ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn